 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    CASUN INVEST, A.G.,                                     Case No. 2:16-cv-02925-JCM-GWF
 8                                          Plaintiff,
             v.                                                           ORDER
 9
      MICHAEL H. PONDER, et al.,
10

11                                       Defendants.
12

13          The Court having reviewed Defendants’ Motion to Compel Production of Documents from
14   Non-Parties Weil & Drage and Christine E. Drage Responsive to Subpoenas Duces Tecum (ECF
15   No. 175), Motion to Extend the Dispositive Motion Deadline (ECF No. 176) and Oppositions
16   (ECF Nos. 179 and 180) thereto, hereby orders that the dispositive motion deadline be reset to July
17   1, 2019. The Court will hereafter enter an order on the motions to compel and motion to quash
18   subpoena. Accordingly,
19          IT IS HEREBY ORDERED that the dispositive motion deadline is reset to July 1, 2019.
20          Dated this 30th day of May, 2019.
21

22
                                                             GEORGE FOLEY, JR.
23                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                         1
